Citation Nr: 0334885	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1991 to January 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied the 
claim of entitlement to service connection for a right knee 
disorder and granted the claim of entitlement to service 
connection for migraine headaches, assigning a 10 percent 
disability rating effective April 30, 2001.

In January 2003, the veteran provided oral testimony at a 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO, a transcript of which has been 
associated with the veteran's claims file.

During his January 2003 testimony, the veteran raised an 
additional issue of entitlement to service connection for a 
right ankle disorder.  The Board does not have jurisdiction 
of this issue as it has not been adjudicated by the RO.  
Absent a decision, a notice of disagreement and a substantive 
appeal the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet.App. 9 (1993); Roy v. Brown, 
5 Vet.App. 554 (1993).  Jurisdiction does indeed matter and 
it is not "harmless" when the VA, during the claims 
adjudication, process fails to consider threshold 
jurisdictional issues.  McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  An application that is not in accord with the 
statute shall cannot be entertained.  38 U.S.C.A. § 7108 
(West 2002).  The issue is, therefore, referred to the RO for 
appropriate action.



REMAND

A remand is required in this case.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

During his January 2003 hearing testimony, the veteran 
testified that he had been receiving ongoing treatment for 
his migraine headaches and right knee disorder at a VA 
medical facility.  He also indicated that he had undergone 
magnetic resonance imaging (MRI) in October 2002.  A review 
of the veteran's claims folder reveals that the results of 
the MRI, along with the recent VA outpatient treatment 
records (subsequent to October 2000) have not been associated 
with the evidence of record.

The veteran also testified that he had a right knee disorder 
that had pre-existed service, in that he had medial 
collateral ligament repair at age 17.  He indicated that the 
repair had completely healed and that he experienced very 
minimal residual disability prior to entering service.  He 
added that his right knee disorder was aggravated during his 
period of active service pursuant to the rigors of physical 
training.  The veteran underwent a VA examination in July 
2001.  The examiner indicated that the veteran had injured 
his right knee at age 17, but did not address the issue of 
whether the knee had incurred any degree of aggravation as a 
result of his period of active service.  As such, he should 
be afforded a VA examination to determine the etiology of any 
current right knee disorder found on examination.

Additionally, the veteran's service-connected migraine 
headaches are currently rated as 10 percent disabling under 
Diagnostic Code 8100 in the VA Schedule for Rating 
Disabilities which provides the rating criteria for a 
migraine.  See 38 C.F.R. § 4.124a (2003).  The applicable 
Diagnostic Code provision provides that migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
disability evaluation.  A 30 percent  evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several  months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003). 

During the veteran's July 2001 VA examination, it was noted 
that the veteran last had a bad headache about one year 
earlier.  However, the examiner did not assess how often the 
veteran has such attacks and whether such attacks are 
considered to be prostrating.  The examiner indicated that 
the veteran had to miss work on about six occasions due to 
headaches, but he did not describe each of the incidents or 
the severity of the symptoms.  As such, the veteran should be 
afforded a VA examination to determine the nature and extent 
of any current migraine headaches.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As such, the veteran should be afforded a the 
aforestated VA examinations in order to obtain appropriate 
medical opinions.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003). 

2.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have examined 
or treated him for his right knee and 
migraine headaches.  Obtain all records 
of any treatment reported by the veteran 
(including the October 2002 MRI report) 
that have not already been associated 
with the claims folder, to include from 
the Tucson, Arizona VA Medical Center.

3.  Thereafter, the RO must make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination for the purpose of determining 
the nature and etiology of any right knee 
disability that may be present.  The claims 
file and a separate copy of this Remand must 
be made available to and reviewed by the 
clinician in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary should be 
conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed right knee 
disorder found to be present was either 
caused or aggravated (worsening of 
underlying knee condition versus a 
temporary flare-up of symptoms) by the 
veteran's period of active service.  It is 
requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  The RO should schedule the veteran 
for a VA neurological examination in 
order to determine the nature and 
severity of his service-connected 
migraine headaches.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail. 
The claims file and a separate copy of 
this Remand must be made available to 
and reviewed by the clinician in 
conjunction with the examination.  The 
examination report must be annotated 
that the claims file was in fact 
reviewed in conjunction with the 
examination.  Taking into account the 
observations made in the examination, 
along with all the medical evidence 
included in the claims folder, the 
examiner should respond specifically to 
each of the following items:

(a.)  Does the veteran have prostrating 
attacks that are characteristic of 
migraine?

(b.)  If the veteran has prostrating 
attacks that are characteristic of 
migraine, has he had such attacks on the 
average at least once a month over the 
last several months?  If not, how 
frequently does the veteran experience 
prostrating attacks characteristic of 
migraine?

(c.)  If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequently completely prostrating and 
prolonged, and are they productive of 
severe economic inadaptability?

If the examiner determines that it is 
not feasible to respond to any of the 
above items, the examiner should explain 
why it is not feasible to respond.

5.  The RO should then review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, the RO should undertake it 
before further claim adjudication.

6.  The RO should then readjudicate the 
veteran's claims and, if the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


